PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/445,574
Filing Date: 19 Jun 2019
Appellant(s): Chu et al.



__________________
Robert A. Voigt, Registration No. 47,159
For Appellant


EXAMINER’S ANSWER






This is in response to the Appeal Brief filed July 20, 2021 (hereinafter “Brief”) appealing from the Final Office Action mailed April 2, 2021 (hereinafter “Office Action”).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS:
The Double Patenting rejection has been removed in light of Applicant’s filing of a Terminal Disclaimer on 6/1/2021.


(2) Response to Argument
Rejection of Claims 1-10 and 21-28 under 35 U.S.C. 103:
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the limitations of “the visualization comprises a box of information overlaid on a map of the geographic area, where the box of information comprises a percentage of total market in the geographic area, is not taught by the combination of Weiss and Votaw, as there is nothing that states this is overlaid on an area, or that there is a box of information comprising a percentage of total market share.  Examiner disagrees as Applicant uses piecemeal analysis in reference to Weiss and Votaw and in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as per the rejection below, Weiss teaches use of percentages as in [0310] for the manipulation of data, such as the identified and inferred shopping habits, the created geo-demographic profile information, etc. as in the Final Office Action of 4/2/2021, and this is in combination with the analogous art of Votaw which teaches in Fig. 10 there is a box in of compared 

    PNG
    media_image2.png
    311
    466
    media_image2.png
    Greyscale

These boxes of information comprises a total spend and other metrics of a market in said geographic area, wherein said box of information comprises a total spend and other metrics of a market in said geographic area by store for said target business and said one or more competitors, wherein said box of information is derived from said a total spend and other metrics of a market and other metrics such as the determined geographic market areas of said target business and said one or more competitors within said geographic area as in Fig. 9 shown here below:

    PNG
    media_image3.png
    529
    841
    media_image3.png
    Greyscale

Which allows for determined information to be shown relevant to multiple stores (Such as the Pizza Hut on 123 East 4th Street and competitors in a geographic market area. It would have been obvious to combine the percentages and market share and information with the display using boxes overlaid on maps for the same reasons as done in the KSR rationale shown later in the arguments below. This teaches this limitation, as the substitution of information/data is old and well-known in the art, and this is a simple substitution of what data is being presented by the interface, which any computer would running this combination would certainly be able to perform.
Applicant again restates that this limitation of the claims are not taught, and that Examiner has not presented a prima facie case under 103 for each of the limitations.  Examiner disagrees as per the Final Office Action of 4/2/2021, which will not be repeated again in the arguments section, this limitation and all have been taught, using a proper 103 rejection, where what is taught and not taught by each reference is reasoned, with a proper KSR rationale, and thus a proper prima facie case has been made.  For instance it states that:


A proper KSR rejection and thus a prima facie case has been made.  These are analogous art along with the claimed invention which all teach solutions with finding market share, with all being performed on computing systems, thus combining for the reasons above would be obvious to anyone of ordinary skill in the art. Again this is a simple substitution of one data for another, which is shown in overlaid windows of Figs. 9 and 10 of Votaw, and clearly teaches this limitation.
Applicant asserts that the limitation of “determining… geographic market share of the target business and the one or more competitors within said geographic area using said created geo-demographic profiles of customers of said target business and said one or more competitors” are not taught as Weiss and Votaw, as they do not teach determining geographic market share of the target business and the one or more competitors within said geographic area using said created geo-demographic profiles of customers of said target business and said one or more competitors, stating that Weiss simply teaches blocking competitors. Examiner disagrees as Applicant again uses piecemeal analysis and in response to Applicant's arguments against both Weiss and Votaw individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Weiss teaches determining geographic market share of said target business and said one or more competitors within said geographic area using said created geo-demographic profiles of customers of said target business and said one or more competitors as in [0252] where the system or business can segment or create a market share of the 
Examiner notes that Applicant has asserted that almost every limitation taught by the combination of Weiss and Votaw is incorrect, by stating the limitation, then stating what was cited by the prior art, and then stating they don’t agree. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For edification how each limitation is taught, please refer to the Final Office Action of 4/2/2021. For instance Applicant asserts that Weiss and Votaw, taken singly or in combination, do not teach or suggest “displaying… a visualization of said geographic market share of said target business and said one or more competitors within said geographic area on a user’s computing device thereby enhancing business understanding of its geographic market share using mobility data as well as enhancing their understanding of an amount of overlap of their own customers with their competitors customers geographically, wherein said visualization comprises a graphical display of said geographic market share of said target business and said one or more competitors surrounding indications of locations of said target business and said one or more competitors within said geographic area, wherein said visualization is displayed by a software module of said customer analytics system configured to perform comparative geographic market share analysis”. Examiner disagrees as Weiss teaches receiving mobility data from a plurality of mobile devices located in said geographic area as in [0031-32] there is received location/mobility data from GPS applications on mobile devices for a geographic area as in 

    PNG
    media_image3.png
    529
    841
    media_image3.png
    Greyscale

Which allows for determined information to be shown relevant to multiple stores and competitors in a geographic market area. Further, the software module, which applicant asserts is not 
“[0038] The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various embodiments of the present invention. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s). In some alternative implementations, the functions noted in the blocks may occur out of the order noted in the Figures.”

Which shows that this is generic software, as there are no specifics as to what this could be otherwise. The specification further states what actions the modules may perform, such as the limitations to the claims, and thus Examiner has interpreted and applied art where there is a software module that performs the limitations of the claims, which above is performed by the combination of Weiss and Votaw. This teaches the limitation as argued by the Applicant, and again, this is another assertion that the art does not teach this limitation, or any other limitation. This pattern will follow throughout the rest of Applicant’s assertions.
Applicant asserts that Weiss and Votaw does not teach “identifying…customers of said target business and said one or more competitors using said mobility data and customer data from said target business. Examiner disagrees as Weiss teaches inferring shopping habits of said identified people using said mobility data as in [0035] where behaviors and characteristics of identified consumers who are tracked using [0031-32] location data are inferred from the location, transaction, and mobility data which is received and then identifying customers of said target business and said one or more competitors using said mobility data and customer data from said target business as in [0041] where the system identifies customers/consumers (detected/identified consumers) and competitors utilizing the location and transactional customer data from the business by trying to test the loyalty of the customers between these. This teaches the limitations of the claim and again this is another further assertion by the Applicant that each and every limitation is not taught by this combination.

Applicant now moves on to the dependent Claims, which each is asserted not to be taught by the combination. For Claim 2 Applicant states there is no language suggesting that there is a performing of demographic analysis using the obtained demographic data and the mobility data or determining areas in the geographic area where the customers of the target business and the one or more 
Applicant asserts that Claim 4 is not taught by the combination, specifically the “identifying geographic market opportunities for said target business using said geographic market share of said target business and said one or more competitors. Examiner disagrees as Weiss teaches in [0266] the system for market share of the combination above identifies market opportunities for the business and competitors, and distribution of surveys in order to receive a certain amount of responses are opportunities for a target business which utilizes the combination of elements above and further these opportunities are for sale to one or more purchasers such as in [0255] which is an opportunity for these business and competitors and comes from information derived from the above analysis.
Applicant asserts that Claim 5 is not taught by the combination, stating there is no “presenting a visualization of areas within the geographic area for the geographic market opportunities for the target business”. Examiner disagrees as the combination of Weiss and Votaw teaches presenting a visualization 
Applicant asserts that Claim 6 is not taught by the combination, stating there is no “analyzing how the shopping habits of the identified people change in response to the received event data using the mobility data”. Examiner disagrees as Weiss teaches receiving event data as in Claim 1 and analyzing how said shopping habits of said identified people change in response to said received event data using said mobility data are taught in [0324] where event data is utilized by the system which is then utilized by the system to infer shopping behaviors as in [0033] which utilize the location data as reasoned above in the analysis of Claim 1.
Applicant argues that the reasoning for modifying Weiss with Votaw to include the limitations of Claim 1 is insufficient to establish a prima facie case of obviousness. Examiner disagrees for the same reasons as above where there is a proper KSR rationale made. Further, Votaw shows the overlaid boxes of spreadsheet (Excel) information here below:

    PNG
    media_image3.png
    529
    841
    media_image3.png
    Greyscale


Applicant asserts that Bell does not teach aggregating the inferred shopping habits to the geographic area and further argues that there is not a prima facie case for obviousness. Examiner disagrees as Applicant uses piecemeal analysis on both Weiss and Votaw, and in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Weiss teaches aggregating inferred shopping habits of said identified people using said mobility data as in [0035] where behaviors and characteristics of identified consumers who are tracked and aggregated using [0031-32] location data are inferred from the location and transaction data, which are aggregated data. Votaw teaches the location data of targeted businesses and competitors as reasoned above, and Bell teaches utilizing a rehash expression for associating of characteristics of a target as in [0155].  Thus the limitations are taught by a combination of analogous art which all teach solutions to analyzation and utilization of customer data, using a proper KSR rationale as seen below from the rejection:
“It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the inferring of behavior data utilizing location data and displaying the characteristics and geographic information of the combination of Weiss and Votaw with the associating of characteristics of a target using geocaching of Bell, as they are all analogous art which teach solutions of ways to analyze and utilize customer data, and the combination would lead to an improved system which would allow for efficiently determining profiles based on time and location information as taught in [0055] of Bell.”

Which shows the features being combined, that of inferring of behavior using location data and displaying the characteristics and the characteristics being associated with a target using geocaching, that they are all analogous art, and why they would be combined as above. This is a proper KSR rationale 
Therefore, Applicant’s argument is considered non-persuasive, the combination of Weiss, Votaw, and Bell teaches the amended limitations of the claims, and the claims and their dependents remain rejected under 35 U.S.C. 103.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/25/2021


Conferees:

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.